Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 3/14/22 has been entered.  Claims 1-7 and 10-17 are pending.

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060614 Schafer et al., the machine English translation provided being referenced below, in view of US Pat. Application Publication No. 2006/0167207 Thiele et al.

Regarding claims 1 and 13:

Schafer discloses a polyisocyanate composition containing an aliphatic or cycloaliphatic polyisocyanate obtained by reacting a monomeric diisocyanate, a sterically hindered phenol, a Lewis acid catalyst capable of catalyzing an isocyanate/isocyanate reactive group reaction, and a solvent which are color stable in solvents.  See Schafer, the abstract, page 2, lines 36-39, page 3, lines 2-3, 5, 7, and 9.

Regarding claim 2:

Schafer, page 3, lines 14-18 discloses polyisocyanates of the instant claim 2.

Regarding claim 3:

Schafer, page 3, lines 21-23 discloses the polyisocyanates of the instant claim 3.

Regarding claim 4:

Schafer, page 17, lines 14-15 falls within the scope of the limitation of the instant claim 4.  Also see Schafer, page 17, lines 17-23 and page 18, lines 1-11.

Regarding claim 5:

Schafer, page 4, lines 3-7 discloses the polyisocyanates of the instant claim 5.

Regarding claim 6:

Schafer, page 4, lines 10-14 discloses the polyisocyanates of the instant claim 6.

Regarding claim 10:

Schafer, page 4, lines 17-19 discloses the Lewis-acidic organic metal compound (C) of the instant claim 10.

Regarding claim 11:

Schafer, page 5, lines 18-22 discloses the solvents of the instant claim 11.

Regarding claim 12:

Schafer, page 4, lines 21-23 discloses the phosphonates of the instant claim 12.

Regarding claim 13:

Schafer, page 6, lines 2-7 discloses the process particulars of the instant claim 13 though the blending is also inherently necessitated to make the composition of the instant claim 1.

Regarding claim 14:

Schafer, page 6, lines 10-12 discloses the general process of the instant claim 14.

Regarding claim 15:

Schafer, page 6, lines 14-22 discloses the general process of the instant claim 15.


Regarding claim 16:

Schafer, page 7, lines 2-5 discloses the general curing agent composition of the instant claim 16.  The fact that these compositions of Schafer are useful for curing agents according to Schafer, page 7, lines 2-5 shows that they necessarily have the adaptation of the instant claim 16.

Regarding claim 17:

Schafer, page 5, lines 18-22, particularly lines 21-22, and page 38, lines 1-10, particularly noting the Solvesso 100 fall within the scope of the instantly claimed solvents of the instant claim 17.  The instant specification, page 15, lines 29-31, describes Solvesso 100 as the instantly claimed aromatic solvent of the instant claim 17.


See the entire disclosure of Schafer for the particulars discussed above.

Schafer, page 35, lines 13-35, page 36, lines 1-22, and page 37, lines 1-6          discloses the sterically hindered phenols of Schafer.  Schafer, page 35, lines 21-23 and page 36, lines 1-2 specifies that there is only one phenolic hydroxyl group on the aromatic ring and it is substituted in both ortho positions relative to the phenolic hydroxyl group by alkyl radicals.  Schafer, page 36, lines 5-6 shows that Schafer includes sterically hindered phenols having multiple phenol groups, which encompasses the instantly claimed sterically hindered phenols.

Schafer does not disclose the instantly claimed sterically hindered phenols having a melting point of below 40⁰C and a number average molecular weight between 650 and 2550 g/mol and comprising at least two phenolic groups.  Schafer does not disclose the particulars of the instantly claimed sterically hindered phenols, including those of the instant claims 1 and 7.

Thiele discloses using non-volatile sterically hindered phenols to stabilize polyisocyanates.  See Thiele, paragraphs [0001]-[0006], Thiele, paragraph [0006] discloses the reasons to avoid volatile stabilizers.  Thiele, paragraphs [0007]-[0008] discloses reasons to avoid crystalline stabilizers with high melting points.  Thiele, paragraph [0009] discloses their stabilizers as protecting the polyisocyanate from discoloring without constraining the end-uses of the polyisocyanate.  Thiele, paragraph [0011] encompasses the instantly claimed sterically hindered phenol molecular weights.  Thiele, paragraph [0012] encompasses the instantly claimed sterically hindered phenols.  Thiele, paragraphs [0024]-[0043], particularly the stabilizers of formulas (X) and (XX), fall within the scope of the instantly claimed sterically hindered phenols, including those of the instant claims 1 and 7.  The molecular weights of Thiele, paragraphs [0040] and [0042] fall within the scope of the molecular weights of the instantly claimed sterically hindered phenols.  Thiele, paragraphs [0043] and [0044] discloses the rational to use liquid stabilizers.  Since the sterically hindered phenols of Thiele are clearly liquids at 25⁰C, they necessarily have melting points below 40⁰C.  The sterically hindered phenols of Thiele therefore fall within the scope of those of the instant claims, including the instant claims 1 and 7.  Thiele, paragraphs [0045] and [0047] show that the sterically hindered phenols of Thiele would stabilize the polyisocyanates of Schafer.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the sterically hindered phenols of Thiele in the compositions of Schafer because they are encompassed by the general recitation of “sterically hindered phenol” of Schafer, the sterically hindered phenols of Thiele fall within the scope of the instantly claimed sterically hindered phenols, and the sterically hindered phenols of Thiele would have been expected to impart the properties they impart to the polyisocyanates of Thiele to the polyisocyanate compositions of Schafer, including those properties explicitly discussed by Thiele and those properties inherent to the compositions of Thiele.

Response to Applicant’s Arguments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

In their response of 3/14/22:

The applicant argues “Schafer discloses polyisocyanate compositions comprising (A) at least one polyisocyanate, (B) at least one Lewis acidic organic metal compound, (C) at least one Brénsted acid, (D) at least one sterically hindered phenol, and (E) at least one solvent. The examples of (D) disclosed in Schafer in the Examples, BHT and Irganox 1135, were used in the present application in the Comparative Examples and corresponding advantages were shown.
The claimed polyisocyanate compositions differ from the compositions disclosed in Schafer in that:
- the sterically hindered phenol has a melting point below 40 °C and a number average molecular weight Mn between 650 and 2550 g/mol, and contains at least two phenolic groups
- the polyisocyanate is necessarily (cyclo)aliphatic.”  Schafer anticipates the use of cycloaliphatic and aliphatic polyisocyanates.  Note the above rejection and Schafer.  Particularly note Schafer, the abstract, page 2, lines 36-39, page 3, lines 14-18, and most particularly lines 21-23, and the other portions of Schafer cited above which disclose Schafer’s (cyclo)aliphatic polyisocyanates.  This is not a distinction between Schafer and the instant claims therefore.
The applicant argues “The surprising technical effect resulting from these differences is that the polyisocyanate compositions according to the invention are color stable.””  Adding sterically hindered phenols to polyisocyanates is known to stabilize the polyisocyanates against discoloration as taught at Thiele, paragraphs [0004] and [0005].  Using sterically hindered phenols with two sterically hindered phenol groups per molecule to (cyclo)aliphatic polyisocyanates, which are more color stable than aromatic isocyanates, is expected to give increased color stabilization to the more stable (cyclo)aliphatic polyisocyanates due to the presence of two stabilizing hindered phenol groups per molecule.  The argued results are not shown in a manner commensurate in scope with the instant claims and are not compared to the closest prior art, e.g. Schafer.   Particularly note Schafer’s disclosure of page 36, lines 5-12.  These compounds have more stabilizing groups which is expected to give more stabilization to the more stable (cyclo)aliphatic polyisocyanates, relative to aromatic polyisocyanates.

The applicant argues “Schafer does not disclose any corresponding sterically hindered phenols. Consequently, starting from Schafer, the skilled person would not arrive at the polyisocyanate compositions according to the requirements in order to achieve the advantages mentioned. For at least these reasons, claim 1 is not obvious.”  This is generally conceded by the above noted obviousness statement regarding the instantly claimed compound (B).  The prior art need not anticipate the invention to give obviousness.  The above rejection is not based on only the teachings of Schafer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Schafer does disclose using hindered phenol stabilizers containing multiple sterically hindered phenol groups at page 36, lines 5-12.  These compounds are expected to give increased stabilization due to their increased contents of the active stabilizing groups, e.g. the sterically hindered phenol groups.  These higher molecular weight stabilizers are expected to be less volatile given the predictable relationship between volatility and molecular weight based on undergraduate chemistry teachings.
The applicant argues “Regarding the disclosure of Thiele, Applicants respectfully submit that it is insufficient to rectify the flaws in Schafer discussed above. One of skill in the art would be unable to predict the behavior of the stabilizers disclosed in Thiele in conjunction with the isocyanates of the present application, as the isocyanates of the pending application will have different physical properties from those of Thiele, and would therefore be expected to interact differently with the stabilizers. There is no reason to go specifically to the stabilizers disclosed in the Thiele reference, little predictability in doing so, and as noted above the inventors have found a surprising technical effect.”  The above rejection is not based on only the teachings of Thiele.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shafer clearly teaches that compounds having more than one sterically hindered phenol group can be used as their polyisocyanate stabilizers at page 36, lines 5-12.  Some of these compounds are relatively similar to those of the instant claims.  Shafer therefore clearly establishes the expectation that the instantly claimed sterically hindered phenol stabilizers would have been expected to stabilize the polyisocyanates of Schafer and the instant claims.  Thiele clearly teaches that compounds falling within the scope of the instantly claimed 
The predictability that the stabilizers of Thiele would have been expected to stabilize the polyisocyanates of Shafer and the instant claims comes from the combined teachings of Schafer and Thiele.  Thiele clearly teaches that the instantly claimed compound (B) can stabilize polyisocyanates without limits.   The applicant’s arguments do not address this combination of teachings.

The examiner sees no probative showing of any unexpected results stemming from the use of the instantly claimed stabilizers with the instantly claimed ingredient combination which is compared to the closest prior art, e.g. Schafer, particularly their teachings to use compounds with multiple sterically hindered phenol groups, which are expected to provide better stabilization because of their higher content of stabilizing groups.  See Schafer, page 36, lines 5-12.  It is noted that the teachings of Thiele are also relevant


4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762